DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) Claims 1, 3-4, and 15-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. (Pub. No.: US 2018/0039408 A1) hereinafter referred to as Cheong in view of Shin et al. (Pub. No.:2016/0179236 A1) hereinafter referred to as Shin.
With respect to Claim 1, Cheong discloses a display control apparatus (fig. 1A, item 101; fig. 4A, item 401; ¶56; ¶78) comprising: a controller (fig. 4A, item 420; ¶79; ¶142; ¶156; ¶215) that controls a bendable display (fig. 6A; ¶132) to display a content of a specific application program on a display region of the bendable display in a case where the bendable display is flat (fig. 6B, item 600; ¶134, content of a specific application program is a basic screen), wherein the display region is divided into a first display region (fig. 6B, item 615) and a second display region (fig. 6B, item 617) and the controller determines whether the content of the specific application program on the display region is a basic screen or a transitioned screen in response to the deformation of the bendable display (¶124), the basic screen and transitioned screen are operation screens of the specific application program (¶0080, application program; figure 6b and figure 9c) and the transitioned screen is transitioned from the basic screen by performing an operation on the basic screen (¶56, “For example, a main home screen may be displayed on the display 160. The main home screen may be a first screen or graphical user interface (GUI) that enables a user interaction that is displayed on the display 160 when the electronic device 101 powers on. At least one of short key icons for running frequent applications, a go-to-main menu key, time, and weather may be displayed on the home screen. When the user chooses the go-to-main menu key, a menu screen may be displayed on the display 160”), wherein the controller controls the bendable display to display the basic screen on the first display region (fig. 6B, item 615; ¶136) and display a related screen of the basic screen on the second display region (fig. 6B, item 617; ¶124-126; ¶136) if the bendable display is deformed in a state where the content of the specific application program is the basic screen (fig. 6B; ¶134-135), wherein the controller controls the bendable display to display the transitioned screen on the first display region (figs. 9A and 9C, item 935; ¶162) and display a related screen of the transitioned screen on the second display region (fig. 9C, item 925; ¶161, “a context recognition-related window 925 may be displayed on the display”; 162) if the bendable display is deformed in a state where the content of the specific application program is the transitioned screen (figs. 9A & 9C; ¶159; ¶162).
Cheong does not appear to specifically disclose transitioned screen is transitioned from the basic screen in response to a detection of touch.
However, in a related field of endeavor, Shin teaches a flexible display unit in abstract and further teaches transitioned screen is transitioned from the basic screen in response to a detection of touch (¶[0307] and figure 9a, first screen information based on a touch input [see top figure] and further refers to third screen  is an execution screen(transition screen) of a gallery application (basic screen)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide screens by touch events as suggested by Shin with the benefit that users should be able to apply touch input for controlling the mobile terminal in an unfolded state or folded state as suggested by Shin in [0017].
With respect to Claim 3, claim 1 is incorporated, Cheong discloses wherein the basic screen is a home screen of the specific application program (¶56, “main home screen”; ¶136, “For example, corresponding to a folding interaction in the state of the basic screen 600 being displayed, the second window (e.g., an alpha screen) 607, which is overlaid and displayed, is invoked, and corresponding to an unfolding interaction, the second window (e.g., an alpha screen) 607 may be hidden”), the home screen being displayed in response to an instruction for executing the specific application program (¶56, “the main home screen … is displayed on the display 160 when the electronic device 101 powers on”).
With respect to Claim 4, claim 1 is incorporated, Cheong discloses wherein the basic screen is a home screen of the display control apparatus including an icon of the specific application program (¶56).
With respect to Claim 15, claim 1 is incorporated, Cheong discloses a display apparatus (fig. 1A, item 101; ¶56, electronic device 101) comprising: the display control apparatus (fig. 1A, item 101; fig. 4A, item 401; ¶56; ¶78) according to Claim 1; and a bendable display (fig. 1A; fig. 6A; ¶132) that displays a display content that is controlled by the display control apparatus.
With respect to Claim 16, Cheong discloses a non-transitory computer readable medium storing a program (¶14) causing a computer to execute a process for display control (¶215), the process comprising: controlling (fig. 4A, via item 420: processor; ¶79; ¶142; ¶156; ¶215) a bendable display (fig. 6A; ¶132) to display a content of a specific application program on a display region of the bendable display in a case where the bendable display is flat (fig. 6B, item 600; ¶134, content of a specific application program is a basic screen); dividing the display region into a first display region (fig. 6B, item 615) and a second display region (fig. 6B, item 617) and determining whether the content of the specific application program on the display region is a basic screen or a transitioned screen in response to the deformation of the bendable display (¶124), wherein the basic screen and transitioned screens are operation screens of the specific application program (¶0080, application program; figure 6b and figure 9c)  and the transitioned screen is transitioned from the basic screen by performed an operation on the basic screen (¶56, “For example, a main home screen may be displayed on the display 160. The main home screen may be a first screen or graphical user interface (GUI) that enables a user interaction that is displayed on the display 160 when the electronic device 101 powers on. At least one of short key icons for running frequent applications, a go-to-main menu key, time, and weather may be displayed on the home screen. When the user chooses the go-to-main menu key, a menu screen may be displayed on the display 160”); controlling the bendable display to display the basic screen on the first display region (fig. 6B, item 615; ¶136) and display a related screen of the basic screen on the second display region (fig. 6B, item 617; ¶124-126; ¶136) if the bendable display is deformed in a state where the content of the specific application program is the basic screen (fig. 6B; ¶134-135); and controlling the bendable display to display the transitioned screen of the basic screen on the first display region (figs. 9A and 9C, item 935; ¶162) and display a related screen of the transitioned screen on the second display region (fig. 9C, item 925; ¶161, “a context recognition-related window 925 may be displayed on the display”; 162) if the bendable display is deformed in a state where the content of the specific application program is the transitioned screen (figs. 9A & 9C; ¶159; ¶162).
Cheong does not appear to specifically disclose transitioned screen is transitioned from the basic screen in response to a detection of touch.
However, in a related field of endeavor, Shin teaches a flexible display unit in abstract and further teaches transitioned screen is transitioned from the basic screen in response to a detection of touch (¶[0307] and figure 9a, first screen information based on a touch input [see top figure] and further refers to third screen  is an execution screen(transition screen) of a gallery application (basic screen)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide screens by touch events as suggested by Shin with the benefit that users should be able to apply touch input for controlling the mobile terminal in an unfolded state or folded state as suggested by Shin in [0017].

With respect to Claim 17, Cheong discloses a non-transitory computer readable medium storing a program (¶14) causing a computer to execute a process for display control (¶215), the process comprising: dividing (fig. 4A, via item 420: processor; ¶79; ¶142; ¶156; ¶215) a display region of a bendable display into a first display region (fig. 6B, item 615) and a second display region (fig. 6B, item 617), controlling the bendable display to display a first screen (basic screen) on the first display region and display a related screen of the first screen on the second display region if the bendable display is deformed from a state where a basic screen of a specific application is displayed (¶136, “the first window 615 is shrunken in a ratio of 16:9, and a second screen 620 may thus be displayed in which the second window 617 having a ratio of 8:9 shares a common boundary with the first window 615… a fixed window (e.g., an alpha screen) 617, like the second screen 620, may be displayed”), controlling the bendable display to display a second screen (transitioned screen) on the first display region (figs. 9A and 9C, item 935; ¶162) and display a related screen of the second screen on the second display region  (fig. 9C, item 925; ¶161, “a context recognition-related window 925 may be displayed on the display”; 162) if the bendable display is deformed from a state where a transitioned screen of the specific application is displayed (figs. 9A & 9C; ¶159; ¶162), wherein the basic screen and transitioned screen are operation screens of the specific application (¶0080, application program; figure 6b and figure 9c)and the transitioned screen is transitioned from the basic screen by performing a user operation on the basic screen (¶56, “For example, a main home screen may be displayed on the display 160. The main home screen may be a first screen or graphical user interface (GUI) that enables a user interaction that is displayed on the display 160 when the electronic device 101 powers on. At least one of short key icons for running frequent applications, a go-to-main menu key, time, and weather may be displayed on the home screen. When the user chooses the go-to-main menu key, a menu screen may be displayed on the display 160”).
Cheong does not appear to specifically disclose transitioned screen is transitioned from the basic screen in response to a detection of touch.
However, in a related field of endeavor, Shin teaches a flexible display unit in abstract and further teaches transitioned screen is transitioned from the basic screen in response to a detection of touch (¶[0307] and figure 9a, first screen information based on a touch input [see top figure] and further refers to third screen  is an execution screen(transition screen) of a gallery application (basic screen)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide screens by touch events as suggested by Shin with the benefit that users should be able to apply touch input for controlling the mobile terminal in an unfolded state or folded state as suggested by Shin in [0017].

With respect to Claim 18, claim 1 is incorporated, Cheong discloses the first display region and the second display region are divided at a bent part of the bendable display (Figure 6b, 617 and 615; ¶136 and 138 splitting event includes folding state).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong and Shin as applied to claim 1 above, and further in view of Kim et al. (Pub. No.: US 2017/0221456) hereinafter referred to as Kim.
With respect to Claim 12, claim 1 is incorporated, Cheong does not explicitly teach wherein the transitioned screen is a video, and wherein the related screen of the transitioned screen is a character string related to the video.
Kim teaches a display control apparatus (fig. 1, item 101; fig. 2, item 200) comprising: a controller (fig. 1, item 120; ¶46; ¶60; fig. 2, item 210; ¶61-62) that controls a bendable display to display a content of a specific application program on a display region of the bendable display (¶63); the content comprising a transitioned screen (fig. 18, item 1800; ¶160); wherein the display region is divided into a first display region (fig. 18, M(4): item 1811) and a second display region (fig. 18, M(4): item 1813); wherein the controller controls the bendable display to display the transitioned screen on the first display region and display a related content of the transitioned screen on the second display region (¶165); wherein the transitioned screen is a video (¶165, “The electronic device may display the music play-related object (e.g., the album cover image or video) on the first display area 1811”), and wherein the related screen (fig. 18, M(4): item 1813) of the transitioned screen is a character string related to the video (¶165, “additional objects (e.g., subtitle or music-related information) for playing music on the second display area 1813”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display control apparatus of Cheong, wherein the transitioned screen is a video, and wherein the related screen of the transitioned screen is a character string related to the video, as taught by Kim so as to provide display alternatives for applications.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong  and Shin as applied to claim 1 above, and further in view of Huh (Pub. No.: US 2016/0357221 A1) hereinafter referred to as Huh.
With respect to Claim 13, claim 1 is incorporated, Cheong does not explicitly teach wherein the transitioned screen is a video, and wherein the related screen of the transitioned screen is an image with sound related to the video.
Huh teaches a display control apparatus (fig. 2, item 10; ¶76; fig. 3, item 10; ¶87) comprising: a controller (figs. 2 & 3, item 190) that controls a bendable display to display a content of a specific application program on a display region of the bendable display (¶124; ¶130-131); the content comprising a transitioned screen (fig. 11B; ¶176, moving image application); wherein the display region is divided into a first display region (fig. 11C, item 20-1) and a second display region (fig. 11C, item 20-2); wherein the controller controls the bendable display to display the transitioned screen on the first display region and display a related content of the transitioned screen on the second display region (¶177); wherein the transitioned screen is a video (¶176-177), and wherein the related screen (fig. 11C, item 20-2) of the transitioned screen is an image with sound related to the video (fig. 11C; ¶177, “a screen for a phone application in the second region 20-2… control the audio output unit 170 to output not audio data of the moving image but audio data of the phone call”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display control apparatus of Cheong, wherein the transitioned screen is a video, and wherein the related screen of the transitioned screen is an image with sound related to the video, as taught by Huh so as to provide display alternatives for applications.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Shin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621